Citation Nr: 1142675	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-38 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an increased rating for cervical strain, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for hiatal hernia with gastroesophageal reflux (GERD) and gastritis, rated as 0 percent disabling prior to February 4, 2010.

3.  Entitlement to an increased rating for hiatal hernia with GERD and gastritis, rated as 10 percent disabling effective February 4, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision rendered by the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in his December 2007 VA Form 9 the Veteran related that he wished to appear fro a BVA hearing.  He was scheduled for a hearing in July 2010 but failed to appear.  

The issues of entitlement an increased rating for hiatal hernia with gastroesophageal reflux (GERD) and gastritis, rated as 0 percent disabling prior to February 4, 2010 and increased rating for hiatal hernia with GERD and gastritis, rated as 10 percent disabling effective February 4, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Cervical strain is manifested by forward flexion that is functionally greater than 15 degrees but not greater than 30 degrees.  


CONCLUSION OF LAW

Cervical strain is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5240 (2011).   



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in July 2006 and December 2008.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and post service treatment records have been obtained.  We also note that the Veteran has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that an uniform rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's cervical strain is evaluated under the general rating formula for diseases and injuries of the spine.  Under the general rating formula for diseases and injuries of the spine: a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Analysis

The Veteran has appealed the denial of a rating higher than 10 percent disabling for cervical strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

To warrant a higher rating the evidence must show the functional equivalent of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  

Here, in the August 2006 VA examination the Veteran reported a dull aching pain occurring almost every day in the lower posterior neck and on both sides of the neck.  Sideway movement of the neck increased his pain and at times when he positioned his head just right he developed a tingling in the left index, middle, ring and little fingers.  The tingling was relieved by repositioning the head and neck.  The Veteran found it hard to move his head suddenly or quickly, especially in the wintertime because of his neck.  His neck pain was helped by his weekly chiropractic treatments.  Per the Veteran, in his occupation as a teacher he experienced increasing pain when writing on the board with his head tilted backwards.  He no longer coached soccer because of his neck and he took frequent breaks when doing home maintenance activities or any work that required him to bend his head backwards.  

Examination of the neck showed tenderness on palpation over the lower cervical spine area.  There was no palpable spasm.  The Veteran moved his head spontaneously from side to side and he did not hold his neck particularly stiff during the examination.  The cervical spine had 48 degrees of extension, 29 degrees of flexion, 31 degrees of right and 28 degrees of left lateral motion, and 43 degrees of right and 53 degrees of left rotation.  Pain was observed with flexion, extension and left lateral motion.  After repetitive motion, he had 39 degrees of extension, 38 degrees of flexion, 30 degrees of right and 32 degrees of left lateral motion, and 51 degrees of right and 58 degrees of left rotation.  Pain was observed at the end of flexion, extension and left lateral motion.  Deep tendon reflexes and musculature of the upper extremities were symmetrical and normal.  Neurosensory was also normal.  Cervical strain with left cervical radiculopathy symptoms with lateral head positioning movements was diagnosed.  

The Veteran reported that his neck hurts all the time in December 2007.  

During the February 2010 VA examination, the Veteran reported having a sore neck all the time since his injury in August 1984.  He occasionally felt like something pinched at the base of his neck.  He was treated with chiropractic treatment from 2005 to 2008 but had no treatment in the past year.  Per the Veteran, it was difficult to look up to write on the chalkboard.  He also related that lifting his head up increased his neck soreness.  

Examination revealed no paravertebral tenderness or spasm in the cervical spine.  He was tender to palpation in the upper thoracic spine and left posterior trapezius muscle.  Range of motion testing revealed flexion to 30 degrees with pain (after repetitive exercise 35 degrees), extension to 40 degrees with pain (after repetitive exercise 35 degrees), right lateral flexion pain onset at 25 degrees with maximum 30 degrees (after repetitive exercise 30 degrees), left lateral flexion pain onset at 35 degrees with maximum 40 degrees (after repetitive exercise 40 degrees), right rotation with pain onset at 45 degrees with maximum 55 degrees (after repetitive exercise 50 degrees), and left rotation with pain onset at 40 degrees with maximum 45 degrees (after repetitive exercise 35 degrees).  

No neurologic abnormalities were found.  There was also no objective evidence of spasms, weakness, atrophy or guarding.  Upper extremity strength was 5/5, equal bilaterally.  There were no incapacitating episodes for VA purposes in the last 12 months.  Except as noted in the history and examination, there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were recommended for the cervical spine due to painful motion, weakness, impaired endurance, fatigue, flare ups or incoordination.  Cervical spine strain was diagnosed.  The examiner found there was insufficient clinical evidence for "current diagnosis" related to cervical radiculopathy.  Per the examiner, the findings were not consistent with cervical radiculopathy.  

Based on the evidence presented, the Board finds that a 20 percent rating for cervical strain is warranted.  In this regard, the evidence shows forward flexion of the cervical spine is functionally greater than 15 degrees but not greater than 30 degrees.  Examination in August 2006 revealed forward flexion of the cervical spine limited to 29 degrees and the February 2010 examination revealed forward flexion to 30 degrees with pain.  Both of these findings warrant a 20 percent rating.  Clearly, the range of motion is not greater than 30 degrees.  See 38 C.F.R. § 4.7.  

While we find that the criteria has been met for a 20 percent rating, there is no lay or medical evidence of the functional equivalent of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine as to warrant a 30 percent rating.  At most, the evidence shows that forward flexion is functionally limited to 29 degrees.  Moreover, the fact that he maintains motion is evidence that his spine is not ankylosed.  We acknowledge his complaints of pain and find him credible in reporting the severity of his disability.  However, neither the lay nor medical evidence suggests that the criteria for a 30 percent rating has been met.   

Furthermore, we acknowledge that the Veteran's representative argues that the August 2006 VA examination was inadequate in that the Veteran had pain during all range of motion but where pain began was not recorded during the examination.  However, we note that the August 2006 VA examiner stated during the examination that pain was observed at the end of flexion.  The Board interprets the VA examiner's observation to mean that pain started at 29 degrees.  As such, the examination revealed the Veteran's cervical spine was functionally limited to 29 degrees of flexion.  Range of motion after repetitive testing was also shown.  The Veteran was again reexamined in February 2010 and the adequacy of the February 2010 examination has not been disputed.  Furthermore, the August 2006 and February 2010 examination findings are consistent with each other.  In any event, we find that the evidence as a whole is sufficient to adequately determine the severity of the Veteran's disability.  

With regard to neurologic abnormalities, sensory examination for the upper extremities revealed normal findings in August 2006.  Also examination in February 2010 found no neurologic abnormalities.  In fact, the VA examiner found there was insufficient clinical evidence for the current diagnosis related to cervical radiculopathy as the findings were not consistent with cervical radiculopathy.  The Board has considered the provisions established in 38 C.F.R. §§ 4.120, 4.123, 4.124.  We acknowledge that the Veteran has reported a dull aching pain, pinching in his neck and tingling in his fingers.  However, objective findings revealed no neurologic abnormalities.  His complaints are not objectively confirmed (as required by regulation).  See, Note 1.  Here, we have subjective complaints that are not objectively shown.  Consequently, there is no basis for a separate neurological rating.

Accordingly, we find that a rating of 20 percent disabling for cervical strain is warranted and no more.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A 20 percent rating for cervical strain is granted.  


REMAND

The Veteran has appealed the denial of a rating higher than 0 percent disabling for hiatal hernia with GERD and gastritis prior to November 4, 2010 and a rating higher than 10 percent disabling for hiatal hernia with GERD and gastritis effective November 4, 2010.  In September 2011, the Veteran's representative related that the Veteran suffered from recurring episodes of severe pain and regurgitation going back to August 2005.  Per the representative, the chest pain was so severe that it woke the Veteran up from his sleep since March 2000 and has caused emergency room visits and cardiac testing.  

While the Veteran's representative is nonspecific regarding the emergency room visits in terms of dates, he does relate that they have occurred and there is an indication that they are relevant to the current appeal.  A review of the record discloses that the emergency visits are not of record.  As such, we find that a remand is warranted so that these records can be obtained for proper adjudication.  

VA has an affirmative duty to assist claimants obtain relevant records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002) (VA is required to make reasonable efforts to obtain relevant records which the claimant has adequately identified to VA); see also White v. Derwinski, 1 Vet. App. 519, 521 (1991) (finding that the duty to assist requires the Secretary to obtain private records which may be relevant to the Veteran's claim).  The Veteran's representative has notified VA of records that potentially could substantiate the Veteran's claim.  In light of the duty to assist, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. After obtaining proper consent, obtain and associate with the claims file all emergency room records that are relevant to the issues on appeal.  If the records are unavailable, a negative response should be indicated in the record.  

2. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


